Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,542,437 B2.

Although the conflicting claims are not identical, they are not patentably distinct from each other in light of the following evidences:

Current application’s claims:

Claim 1. (mutatis mutandis claims 8 and 15): 
a spectrum management apparatus, comprising one or more processors configured to: receive position information and antenna angle information from at least one secondary device of a plurality of secondary devices; receive from the at least one secondary device a request for accessing the idle portion of spectrum; determine the at least one secondary device to access or not to an idle portion of spectrum of a primary device based on the position information and the antenna angle information of the secondary device; in response to the request from the secondary device for accessing the idle portion of spectrum, determine whether to allow the at least one secondary device to access the idle portion of spectrum based on [[the]] reception performance and a [[the]] maximum number of the plurality of secondary devices; and respond with an adjusted idle portion of spectrum to the secondary device, the one or more processors are configured to acquire the changes, and the plurality of secondary devices which are allowed to access, based on the changes 
US Patent 10,542,437 B2 claims:

Claim 1 (mutatis mutandis claim 12):
a spectrum management apparatus, comprising one or more processors configured to: determine position information and antenna angle information of secondary devices; determine at least one secondary device which is allowed to access an idle portion of spectrum of a primary device based on the position information and the antenna angle information of secondary device, in response to a request from the secondary device for accessing the idle portion of spectrum; determine antenna information and communication performance information of the primary device, and set a maximum number of the secondary devices which are allowed to access the idle portion of spectrum based on the determined antenna information and communication performance information; determine a transmission channel matrix and an interference channel matrix for the secondary device based on the position information and the antenna angle information of each secondary device; determine reception performance of the secondary device requesting access based on the transmission channel matrix and the interference channel matrix; determine whether to allow the secondary device to access the idle portion of spectrum based on the reception performance and the maximum number of the secondary devices; and for the secondary device which is allowed to access, transmit to a serving base station, the position information and the antenna angle information of the secondary device which is allowed to access to perform interference alignment precoding. 



Claim 3. (mutatis mutandis claim 10): the spectrum management apparatus according to claim 2, wherein the one or more processors are further configured to: when the interference-to-noise ratio of the primary device decreases, indicate that an [[the]] allowable amount of interference decreases.  

Claim 4. (mutatis mutandis claim 11): the spectrum management apparatus according to claim 1, wherein the one or more processors are further configured to: determine a bit error rate of the at least one secondary device as the reception performance compare the determined bit error rate with a preset threshold; and prohibit the at least one secondary device accessing the idle portion of spectrum, if the determined bit error rate is less than the preset threshold.  

Claim 5. (mutatis mutandis claim 12): the spectrum management apparatus according to claim 1, wherein the one or more processors are further configured to: determine a [[the]] low priority subset of the plurality of secondary devices in the system; compare at least one of secondary device of the low priority subset of the secondary [[device]] devices with a [[the]] preset low priority value; 3Application No. 16/719,994 Reply to Office Action of September 3, 2020indicate that the secondary device requesting access has a higher priority, if [[If]] the at least one of the secondary device of the low priority subset of the secondary devices [[device]] is greater than the preset low priority; and allow the at least one of the secondary devices [[device]] to access the idle portion of spectrum.  

Claim 6. (mutatis mutandis claim 13): the spectrum management apparatus according to claim 1, wherein the one or more processors are further configured to: terminate usage of the idle portion of spectrum by the at least one secondary device with a [[the]] preset low priority, and update the preset low priority in the system.  

Claim 7. (mutatis mutandis claim 14): 
the spectrum management apparatus according to claim 1, wherein the one or more processors are further configured to: control access based on a [[the]] desired QoS level of the secondary device.

Claim 2:  the spectrum management apparatus according to claim 1, wherein the one or more processors are further configured to: determine position information and antenna angle information of the primary device; and determine the interference channel matrix for the secondary device requesting access based on the position information and the antenna angle information of the primary device. 
Claim 3 (mutatis mutandis claim 13): the spectrum management apparatus according to claim 1, wherein the one or more processors are further configured to: generate an evaluation signal; determine an interference alignment precoding matrix for the secondary device requesting access by using the determined interference channel matrix; and determine the reception performance of the secondary device requesting access with respect to the evaluation signal in a case where interference alignment precoding has been performed on the evaluation signal by using the interference alignment precoding matrix. 
Claim 4 (mutatis mutandis claim 14):the spectrum management apparatus according to claim 3, wherein the one or more processors are further configured to: determine a reception signal obtained through receiving the evaluation signal by the secondary device requesting access, and restore the evaluation signal from the reception signal; and evaluate the reception performance based on the restored signal and the evaluation signal. 
Claim 5: the spectrum management apparatus according to claim 4, wherein the one or more processors are further configured to: determine an error rate of the restored signal; and allow the secondary device requesting access to access the idle portion of spectrum in a case where the error rate is less than a first threshold. 
Claim 6: the spectrum management apparatus according to claim 1, wherein the one or more processors are further configured to: determine a signal-to-noise ratio for the secondary device requesting access by using the determined transmission channel matrix; and determine the reception performance of the secondary device requesting access in a case where the signal-to-noise ratio is greater than a second threshold. 
Claim 7: the spectrum management apparatus according to claim 1, wherein the one or more processors 
Claim 8: the spectrum management apparatus according to claim 1, wherein the secondary devices have different priorities, and the one or more processors are further configured to: compare the priority of the secondary device requesting access with the lowest one of the priorities of the secondary devices which have accessed the idle portion of spectrum; and determine whether to allow the secondary device requesting access to access the idle portion of spectrum based on a result of comparison; allow the secondary device requesting access to access the idle portion of spectrum in a case where the priority of the secondary device requesting access is greater than the lowest priority. 
Claim 9: the spectrum management apparatus according to claim 8, wherein the one or more processors are further configured to: forbid the secondary device with the lowest priority to use the idle portion of spectrum if a number of the secondary devices which are currently allowed to access the idle portion of spectrum is greater than the maximum number, in a case where the secondary device requesting access is allowed to access the idle portion of spectrum. 
Claim 10:the spectrum management apparatus according to claim 8, wherein the one or more processors are further configured to: determine whether to allow the secondary device requesting access to access the idle portion of spectrum based on a number of the secondary devices which have accessed the idle portion of spectrum, in a case where the priority of the secondary device requesting access is less than or equal to the lowest priority. 
Claim 11: the spectrum management apparatus according to claim 10, wherein the one or more processors are further configured to: forbid the secondary device requesting access to access the idle portion of spectrum in a case where the number of the secondary devices which have accessed the idle portion of spectrum reaches to the maximum number; and determine the reception performance of the secondary device requesting access in a case where the number of the secondary devices which have accessed the idle 
Claim 13: the method according to claim 12, further comprising: generating an evaluation signal; determining an interference alignment precoding matrix for the secondary device requesting access by using the determined interference channel matrix; and determining the reception performance of the secondary device requesting access with respect to the evaluation signal in a case where interference alignment precoding has been performed on the evaluation signal by using the interference alignment precoding matrix. 

Claim 15: the method according to claim 12, wherein the secondary devices have different priorities, and the method further comprises: comparing the priority of the secondary device requesting access with the lowest one of the priorities of the secondary devices which have accessed the idle portion of spectrum; and determining whether to allow the secondary device requesting access to access the idle portion of spectrum based on a result of comparison. 

Claim 16: the method according to claim 15, further comprising: allowing the secondary device requesting access to access the idle portion of spectrum in a case where the priority of the secondary device requesting access is greater than the lowest priority. 

Claim 17: the method according to claim 15, further comprising: determining whether to allow the secondary device requesting access to access the idle portion of spectrum based on a number of the secondary devices which have accessed the idle portion of spectrum, in a case where the priority of the secondary device requesting access is less than or equal to the lowest priority.



Allowable Subject Matter
Claims 1 – 15 are allowable over prior art of record, Palomar et al (US 2012/0071102 A1) in view of Soldati et al (US 2017/0118697 A1), with the amendments to independent claim 1** (mutatis mutandis independent claims 8** and th November 2020; the claims will be allowed after a proper terminal disclaimer has been filed by the applicant and approved by the Office.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Jamieson et al, US 10,433,274 B2: a method for determining the location of a mobile device, such as a smartphone, using wireless access points, such as provided for WiFi connectivity; and, further relates to calibrating phase offsets for a wireless access point for use in position determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        12th February 2021